UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------x
TONY CLANTON,                                                           :
                                                                        :
                                    Petitioner,                         :                            Sept. 25, 2019
                                                                        :
         - against -                                                    :                 ORDER
                                                                        :              14 Civ. 4551 (ER)
SUPERINTENDENT DARWIN LaCLAIR,                                          :
                                                                        :
                                    Respondent.                         :
------------------------------------------------------------------------x
Ramos, D.J.:

        On June 9, 2014, Tony Clanton (“Clanton” or “Petitioner”) brought a petition for a writ

of habeas corpus pursuant to 28 U.S.C. § 2254 (the “Petition”). Doc. 1. On October 15, 2014,

the Honorable Edgardo Ramos referred the Petition to Magistrate Judge Michael H. Dolinger for

a report and recommendation.1 Doc. 10. On November 4, 2015, Magistrate Judge Dolinger

issued the Report and Recommendation (“Report” or “R&R”), recommending that the Amended

Petition be denied and notifying Clanton that he had fourteen days from service of the Report

and Recommendation to file written objections. Doc. 26. On December 10, 2015, Clanton filed

written objections to the Report by letter. Doc. 32.2

       I.    Standard of Review

        A district court reviewing a magistrate judge’s report and recommendation “may accept,

reject, or modify, in whole or in part, the findings or recommendations made by the magistrate

judge.” 28 U.S.C. § 636(b)(1)(C). Parties may raise “specific,” “written” objections to the

report and recommendation “[w]ithin fourteen days after being served with a copy.” Id.; see also

1
  This case was originally assigned to the Honorable Loretta A. Preska. On October 6, 2014, this case was
reassigned to Judge Edgardo Ramos.
2
 By Order dated December 1, 2015, the Court extended the deadline for Clanton’s written objections to December
30, 2015. Doc. 31. Accordingly, Clanton’s objections were timely filed.
Fed. R. Civ. P. 72(b)(2). A district court reviews de novo those portions of the report and

recommendation to which timely and specific objections are made. 28 U.S.C. § 636(b)(1)(C);

see also United States v. Male Juvenile (95-CR-1074), 121 F.3d 34, 38 (2d Cir. 1997). The

district court may adopt those parts of the report and recommendation to which no party has

timely objected, provided no clear error is apparent from the face of the record. Lewis v. Zon,

573 F. Supp. 2d 804, 811 (S.D.N.Y. 2008). The district court will also review the report and

recommendation for clear error where a party’s objections are “merely perfunctory responses”

argued in an attempt to “engage the district court in a rehashing of the same arguments set forth

in the original petition.” Ortiz v. Barkley, 558 F. Supp. 2d 444, 451 (S.D.N.Y. 2008) (citations

and internal quotation marks omitted); see also Genao v. United States, No. 08 Civ. 9313 (RO),

2011 WL 924202, at *1 (S.D.N.Y. Mar. 16, 2011) (“In the event a party’s objections are

conclusory or general, or simply reiterate original arguments, the district court reviews the

[R&R] for clear error.”).

     II.   Discussion

       On February 9, 2007, Special Agent Eric Henderson (“Special Agent Henderson”) of the

Drug Enforcement Task Force, obtained search warrants for Clanton’s premises. Special Agent

Henderson relied on the information of a confidential informant and Clanton’s former girlfriend,

Dawn Dupree, who alleged Clanton was involved in a pattern of drug-related robberies and

burglaries and used false Drug Enforcement Agency (“DEA”) credentials and counterfeit search

warrants to obtain access to the premises of his intended victims. On February 13, 2007, the

Task Force executed the search warrants and seized evidence, like Clanton’s computers, and

arrested Clanton. On April 17, 2007, a New York County grand jury returned a 14-count

indictment, charging Clanton with single counts of second- and fourth-degree conspiracy, two

                                                 2
counts of first-degree burglary, single counts of first- and second-degree robbery and third-

degree grand larceny, three counts of second-degree possession of a weapon, three counts of

fourth degree possession of a weapon, and one count of third-degree possession of a controlled

substance.

       In February 2008, defense counsel requested access to the hard drive of Clanton’s

computer to review it for exculpatory materials. In either February or March 2008, a forensic

analyst for the State created a clone of the hard drive and placed the data from that clone on 15

CDs, which the prosecution provided to defense counsel on April 8, 2008. Less than three weeks

later, on May 27, 2008, Clanton pled guilty to two counts—second-degree possession of a

weapon and third-degree possession of a controlled substance—in satisfaction of the indictment.

On June 10, 2008, the court sentenced Clanton in accordance with his plea agreement. Clanton

challenged his judgment four times in state court before filing a habeas petition in this forum on

May 28, 2014.

       Clanton’s objections to the R&R either rehash the same arguments set forth in the

original petition or do not challenge specific portions of the Report and Recommendation. Cf.

Davis v. Herbert, No. 00 Civ. 6691 (RJS) (DFE), 2008 WL 495316, at *1 (S.D.N.Y. Feb. 25,

2008) (reviewing magistrate judge’s report for clear error where Clanton merely repeated

arguments previously made in earlier submission and/or raised, for the first time, claims not

asserted in his habeas petitions, and did not even attempt to identify any specific errors contained

in the report). Clanton challenges his conviction on the basis that one of the grand jury

witnesses, Dawn Dupree (“Dupree”), committed perjury with the prosecutor’s knowledge.

       However, Magistrate Judge Dolinger rejected that argument in his Report because (1)

Clanton offered no basis to show that the prosecution had suppressed evidence, (2) Dupree was

                                                 3
not a material witness because the warrant application primarily relied on the information

supplied by the confidential informant, and (3) Clanton was fully aware of the contents of his

hard drive. Petitioner has also raised conclusory arguments that Magistrate Judge was biased for

citing to Clanton’s alleged gang affiliation and for not mentioning that there was a mistake in the

address of one of the search warrants. None of Clanton’s objections specifically identify a basis

for error in the Report or how Magistrate Judge Dolinger’s conclusion was erroneous.

         Accordingly, the Court has reviewed Magistrate Judge Dolinger’s thorough and well-

reasoned Report and finds no error, clear or otherwise. The Court therefore adopts Magistrate

Judge Dolinger’s recommendation to deny the Amended Petition for the reasons stated in the

Report. Therefore, Clanton’s petition for a writ of habeas corpus is DENIED. The Clerk of the

Court is directed to enter judgment, mail a copy of this order to Clanton, and close the case.

         Furthermore, because Clanton has not made a substantial showing of the denial of a

constitutional right, no certificate of appealability shall issue. The Court certifies, pursuant to 28

U.S.C. § 1915(a)(3), that any appeal from this Order would not be taken in good faith; therefore,

in forma pauperis status is denied for purposes of an appeal. See Coppedge v. United States, 369

U.S. 438, 444–45 (1962).


         It is SO ORDERED.

Dated:     September 25, 2019
           New York, New York
                                                               _______________________
                                                               Edgardo Ramos, U.S.D.J.




                                                  4
